Citation Nr: 1010122	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ulcers of the 
stomach (claimed as a stomach condition).

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for an unspecified 
blood disease.

4.  Entitlement to service connection for thyroid cancer 
(claimed as thyroid condition), to include as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The claims of entitlement to service connection for stomach 
ulcers and service connection for a hiatal hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an unspecified blood disorder 
related to his active service. 

2.  The veteran's current thyroid cancer was not shown to 
have been present in service, or within the year following 
service.

3.  The veteran did not have service in Vietnam and service 
in Korea was after the period recognized by the Department of 
Defense as the time Agent Orange was used in Korea.


CONCLUSIONS OF LAW

1.  An unspecified blood disorder was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  Thyroid cancer was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2007, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that, in the November 2007 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


I.  Entitlement to service connection for an unspecified 
blood disorder.

The veteran contends that he has a current unspecified blood 
disorder related to his active service.  Specifically the 
veteran asserts that as a medical corpsman in Korea, he was 
exposed to the blood of another soldier who did have a blood 
disorder.

Service treatment records are silent to any complaints of, 
treatment for, or diagnosis of any blood disorders.  
Moreover, there was no indication in the service treatment 
records that the veteran complained of being exposed to blood 
from other soldiers.  Examination upon enlistment, dated 
August 1973 was normal with no blood disorders noted.  
Examination upon separation examination dated September 1975 
likewise was normal with no indication of a blood disorder.  

While the veteran stated that he had been treated at the VA 
since 2006 for a blood disorder, post service treatment 
records are silent to any diagnosis of or treatment for any 
blood disorder.  A search of VA treatment records from 2006 
to May 2007 indicated that no records existed for the 
veteran.  VA treatment records dated May 2007 to July 2008 
were silent to any diagnosis of a blood disorder.
In August 2008, the veteran was afforded a VA examination in 
conjunction with his claim for non-service connected pension.  
Examination revealed a well-healed scar from his previous 
thyroidectomy as well as some discomfort on palpation in the 
midepigastric area.  Additionally, a left inguinal hernia was 
noted.  A diagnosis of thyroid cancer by history was noted.  

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge (VLJ) in December 2009.  The veteran 
testified that a VA doctor told him he had a blood disorder 
and that it had been present for awhile.  

While the veteran contends he has an unspecified blood 
disorder related to his active service, there is no objective 
medical evidence in either the veteran's service treatment 
records, or his post service treatment records of a diagnosis 
of any blood disorder.  Therefore the evidence does not show 
that the Veteran currently has any diagnosed unspecified 
blood disorder.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board is required to enter 
decisions based on the laws and regulations passed.  38 
U.S.C.A. § 7104.
  
As there is no evidence showing that the Veteran incurred an 
unspecified blood disorder during his active service, the 
Board must find that the preponderance of the evidence is 
against entitlement to service connection for an unspecified 
blood disorder.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Here, the evidence, medical and lay, as discussed 
above, fails to indicate that there is a blood disorder in 
some manner linked to the Veteran's period of active duty.


II.  Entitlement to service connection for thyroid cancer, to 
include as secondary to exposures to herbicides.

The veteran contends that his thyroid cancer is the result of 
Agent Orange exposure while he was stationed in South Korea 
during his active duty.  

Unfortunately, the veteran's exposure to herbicides is not 
presumed.  The record shows that the veteran had active duty 
from September 1973 to September 1975 and served in the Army 
in Korea during the Vietnam era.  The Board notes that 
exposure to Agent Orange is conceded for those veterans 
assigned to specific units in the DMZ in Korea from April 
1968 to July 1969.  While the veteran served in Korea during 
the Vietnam era, the veteran is not presumed to have been 
exposed to Agent Orange because he did not serve in Korea 
until after 1973, about four years after the presumptive 
period for Agent Orange exposure ended.

Thus, while the veteran is not entitled to service connection 
for lung cancer as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

The veteran's service treatment records are silent to any 
complaints of, treatment for, or diagnosis of any thyroid 
problems.  Report of medical history and examination upon 
enlistment, both dated August 1973 noted a normal throat and 
endocrine system.  Examination upon separation examination 
dated September 1975 likewise noted a normal throat, and 
endocrine system.

Post service treatment records indicated treatment and 
diagnosis of thyroid cancer.  A June 2007 CT scan revealed a 
mass like enlargement of the inferior left thyroid lobe 
extending caudally into a substernal position.  An ultrasound 
of the thyroid dated June 2007 showed multiple bilateral 
thyroid nodules with the largest present on the left, 
occupying the majority of the left lobe of the thyroid.  

A July 2007 endocrinology consultation indicated that the 
veteran was referred to the clinic for an evaluation of a 
thyroid mass.  Thyroid function tests were normal and the 
veteran denied any prior thyroid problems.  An assessment of 
left thyroid enlargement most likely representing a large 
multinodular goiter with substernal extension; nontoxic 
multinuodular goiter; biochemical and clinical euthyoridism 
was provided.

VA treatment records dated August 2008 noted that the veteran 
underwent a total thyroidectomy and a mediastinoscopy.  A 
diagnosis of a thyroid nodule was provided.  A September 2007 
pathology report indicated diagnoses of multinodular goiter, 
epitheloid non-caseating granuloma and an occult papillary 
carcinoma in the right thyroid lobe

During his hearing before the undersigned VLJ, the veteran 
testified that he began having problems swallowing and losing 
weight back in 2006, and subsequently was diagnosed with 
thyroid cancer.

While the veteran clearly has thyroid cancer, there is no 
indication that the veteran's current thyroid cancer is the 
result of any incidence of service.  Service treatment 
records were silent to any complaint of or treatment for any 
thyroid disorder.  Furthermore, the veteran was not diagnosed 
with thyroid cancer until 2007, nearly 32 years after his 
discharge from service.  

Once again, the standards of McLendon are not met in this 
case as the evidence of record fails to even suggest that the 
Veteran has thyroid cancer that is related to his tour of 
active duty.  

In sum, there is no competent evidence that the veteran had 
service during a period when exposure to Agent Orange is 
conceded for those deployed in Korea, or that he was exposed 
to herbicides while in service.  Additionally, there is no 
medical evidence linking the veteran's current thyroid cancer 
to service.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  There is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for thyroid cancer is denied.

Service connection for an unspecified blood disorder is 
denied.


REMAND

The veteran contends that he has ulcers of the stomach, 
hiatal hernia, and an unspecified blood disorder.

Review of the service treatment records revealed that in 
October 1973 the veteran complained of stomach cramps with no 
vomiting or diarrhea.  An impression of myalgia was provided.  
Examination upon separation examination dated September 1975 
likewise noted a normal stomach, throat, and abdomen.

Post service treatment records reflect diagnoses of stomach 
ulcers, and a small hiatal hernia.  Private treatment records 
dated February 2001 noted complaints of indigestion, 
abdominal pain, especially after drinking beer or when under 
stress.  A November 2004 upper endoscopy indicated a small 
hiatal hernia located in the esophagus with no evidence of 
esophagitis.  The endoscopy also revealed patchy erythema in 
the antrum.  A December 2004 record noted a diagnosis of 
chronic active gastritis

VA treatment records dated May 2007 to July 2008 revealed 
complaints of stomach pain on and off since 1975 that the 
veteran relieved with nexium.  A May 2007 record indicated a 
diagnosis of a left inguinal hernia.

The veteran was afforded a hearing before the undersigned 
Veteran's Law Judge.  The veteran testified that he had a few 
problems with his stomach during active duty, including 
vomiting and inability to keep food down a lot of the time.  
The veteran also stated that a physician indicated that it 
was his ulcers that caused his vomiting and inability to keep 
food down.  Further, the veteran testified he was diagnosed 
with a hiatal hernia back in 2001, which the treating 
physician related back to some sort of strain the veteran had 
during active service.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  The Veteran's 
service treatment records show complaints of stomach pain.  
Post service VA treatment records reflect a diagnosis of 
stomach ulcers as well as a hiatal hernia.  Further the 
veteran testified that he had stomach problems that began 
during active service and continued until 2001 when he was 
diagnosed with his ulcers and hiatal hernia.  However, it is 
unclear whether the Veteran's current stomach ulcers and 
hiatal hernia are related to his complaints during active 
service, or to other intercurrent causes.  Thus, the Board is 
unable to adjudicate the claim based on the evidence of 
record.  Therefore, an examination should be obtained to 
resolve these issues.  


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records from April 2008 to the present.  
If the RO is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran of its inability to 
obtain the evidence and request that the 
Veteran submit such evidence.  

2.  After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of the current 
stomach ulcers and hiatal hernia.  The 
claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such 
results must be included in the 
examination report.  After performing the 
examination, the examiner should opine as 
to the following:  

a)	 Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's 
current stomach ulcers had their onset 
during or are otherwise related to 
active service, including the 
Veteran's complaints of stomach pain 
during active service. 
b)	Whether it is at least as likely as 
not that the Veteran's current hiatal 
hernia had its onset during active 
service, or is in any way related to 
the Veteran's active service, 
including the Veteran's complaints of 
stomach pain during active service.  

A complete rationale for all opinions 
expressed must be provided.

3.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to 	the 
Veteran, he and his representative 
should be 	provided an appropriate 
supplemental statement of the 	case and 
given an opportunity to respond.  The 
case 	should then be returned to the 
Board as indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


